CINCINNATI MILACRON INC.
1994 Long-Term Incentive Plan
As Amended October 1, 2007

Section 1. GENERAL PROVISIONS



1.1   Purposes

The purposes of the 1994 Long-Term Incentive Plan (the “Plan”) of Cincinnati
Milacron Inc. (the “Company”) are to promote the interests of the Company and
its shareowners by (i) helping to attract and retain individuals of outstanding
ability; (ii) strengthening the Company’s capability to develop, maintain and
direct a competent management team; (iii) motivating key employees, by means of
performance-related incentives; (iv) providing incentive compensation
opportunities which are competitive with those of other major corporations; and
(v) enabling such individuals to participate in the long-term growth and
financial success of the Company.



1.2   Definitions

“Affiliate” — means any corporation or other entity which is not a Subsidiary
but as to which the Company possesses a direct or indirect ownership interest
and has power to exercise management control.

“Award” — means a Stock Option grant, a Restricted Stock grant and/or a
Performance Award under the Plan.

“Board of Directors” — means the board of directors of the Company.

“Code” — means the Internal Revenue Code of 1986, as it may be amended from time
to time.

“Committee” — means those members of the Personnel and Compensation Committee of
the Board of Directors, none of whom are Participants except under Section 5
herein, who are disinterested with regard to the Plan as set forth in Rule 16b
of the Exchange Act and who qualify as an outside director pursuant to Code
Section 162(m) and any regulations issued thereunder.

“Common Stock” — means the common shares of the Company.

“Corporation” — means the Company, its divisions, Subsidiaries and Affiliates.

“Cost of Capital” — means dividends paid by the Company on its preferred and
common stock adjusted to a pre-tax basis plus consolidated pre-tax interest
expense.

“Director” — means a member of the Board of Directors of the Company.

“Disability Date” — means the date on which a Participant is deemed disabled
under the employee benefit plans of the Corporation applicable to the
Participant.

“Employee” — means any salaried employee of the Corporation.

“EVA” — means Economic Value Added, which is the amount by which the before-tax
earnings before interest costs exceeds or is less than the Cost of Capital as
approved by the Board of Directors and the Company’s independent auditors.

“Exchange Act” — means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” — means, as of any particular date, (i) the closing sale
price per share of Common Stock as reported on the principal exchange on which
Common Stock of the Company is then trading, if any, or if there are no sales on
such day, on the next preceding trading day during which a sale occurred, or
(ii) if clause (i) does not apply, the fair market value of a share of Common
Stock as determined by the Committee.

“Incentive Stock Options” — means Stock Options which constitute “incentive
stock options” under Section 422 (or any successor section) of the Code.

“Non-Employee Director” — means a Director who is not an Employee.

“Non-Qualified Stock Options” — means Stock Options which do not constitute
Incentive Stock Options.

“Participant” — means an Employee who is selected by the Committee to receive an
Award under the Plan.

“Performance Award” — means an award of cash or Common Stock pursuant to
Section 4.

“Performance Cycle” — means a fiscal year of the Company in which this Plan is
in effect.

“Restricted Period” — means the period of up to three (3) years selected by the
Committee during which a grant of Restricted Stock may be forfeited to the
Company.

“Restricted Stock” — means shares of Common Stock contingently granted to a
Participant under Sections 3, 4 or 5 of the Plan.

“Retirement Date” — means the actual date of retirement from the Company (i) for
those Participants who have attained age 55 and have at least ten Years of
Credited Service (as that term is defined in the Cincinnati Milacron Retirement
Plan); or, (ii) as may be determined under a temporary early retirement program.

“Return on Capital” — means the pre-tax earnings of the Corporation as approved
by the Committee plus consolidated pre-tax interest expense.

“Share Value” — means the average of the Fair Market Value of the Common Stock
for the two month period following the end of the Performance Cycle.

“Stock Options” — means an Incentive Stock Option and/or a Non-Qualified Stock
Option granted under Section 2 of the Plan.

“Subsidiary” — means any corporation in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined voting power of all
classes of its stock.



1.3   Administration

The Plan shall be administered by the Committee, which shall at all times
consist of three or more members. The Committee shall have sole and complete
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the operation of the Plan as it shall from time to time deem
advisable, and to interpret the terms and provisions of the Plan. The
Committee’s decisions are binding upon all parties.



1.4   Eligibility

All Employees who have demonstrated significant management potential or who have
contributed in a substantial measure to the successful performance of the
Corporation, as determined by the Committee, are eligible to be Participants in
the Plan. Also, in instances where another corporation or other business entity
is being acquired by the Company, and the Company has assumed outstanding
employee option grants and/or the obligation to make future or potential grants
under a prior existing plan of the acquired entity, adjustments are permitted at
the discretion of the Committee subject to Section 1.5(a) below. Awards to
Employees are made at the discretion of the Committee. Non-Employee Directors
shall also participate pursuant to Section 5 herein.



1.5   Shares Reserved



  (a)   There shall be reserved for grant pursuant to the Plan a total of
2,000,000 shares of Common Stock. In the event that (i)a Stock Option expires or
is terminated unexercised as to any shares covered thereby, or (ii) Restricted
Stock grants, other than those to the Company’s officers and Non-Employee
Directors, are forfeited or unearned for any reason under the Plan, such shares
shall thereafter be again available for grant pursuant to the Plan.



  (b)   In the event of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, combination or exchange of shares or other corporate change, or any
distributions to common shareholders other than cash dividends, the Committee
shall make such substitution or adjustment, if any, as it deems to be equitable,
as to the number or kind of shares of Common Stock or other securities granted
or reserved for grant pursuant to the Plan, the number of outstanding Stock
Options and the option price thereof, and the number of payable Performance
Awards and shares of Restricted Stock.



1.6   Change of Control

Change of Control shall mean -



  •   a Person or Group other than a trustee or other fiduciary of securities
held under an employee benefit plan of the Company or any of its subsidiaries,
is or becomes a Beneficial Owner, directly or indirectly, of stock of the
Company representing 20% or more of the total voting power of the Company’s then
outstanding stock and securities; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clause (i) of section (c) of this section;



  •   individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute a majority thereof;
provided, however, that any individual becoming a director whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least 60% of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person or Group other
than the Board;



  •   there is consummated a merger, consolidation or other corporate
transaction, other than (i) a merger, consolidation or transaction that would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixy-six and two thirds percent
of the combined voting power of the stock and securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or transaction, or (ii) a merger, consolidation or
transaction effected to implement a recapitalization of the Company (or similar
transaction) in which no Person or Group is or becomes the Beneficial Owner,
directly or indirectly, of stock and securities of the Company representing more
than 20% of the combined voting power of the Company’s then outstanding stock
and securities;



  •   the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition by the Company of all or
substantially all of the assets to an entity at least sixy-six and two thirds
percent of the combined voting power of the stock and securities of which is
owned by Persons in substantially the same proportions as their ownership of the
Company’s voting stock immediately prior to such sale; or



  •   the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

“Person” shall mean any person (as defined in Section 3(a)(9) of the Securities
Exchange Act (the “Exchange Act”), as such term is modified in Section 13(d) and
14(d) of the Exchange Act) other than (i) any employee plan established by the
Company, (ii) any affiliate (as defined in Rule 12b-2 promulgated under the
Exchange Act) of the Company, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportions as their ownership of the Company. “Group” shall mean any
group as defined in Section 14(d)(2) of the Exchange Act. “Beneficial Owner”
shall mean beneficial owner as defined in Rule 13d-3 under the Exchange Act.

In the event of a Change of Control of the Company (1) all time periods relating
to the exercise or realization of Awards shall be accelerated so that such
Awards may be exercised or realized in full beginning immediately following the
Change of Control and extending for the remaining normal exercise period,
(ii) all Common Stock deferred pursuant to Section 4(c) herein shall be released
to the participant, and (iii) all Performance Awards eligible to be earned for
the outstanding Performance Cycle will be immediately payable in full.

Notwithstanding any other provision of this Plan to the contrary, and only with
respect to Awards granted on or after February 10, 2004, a “Change of Control”
shall not occur solely as a result of a financial restructuring or
recapitalization of the Company that may occur during 2004 (the “2004
Restructuring”) and, accordingly, the occurrence of the 2004 Restructuring shall
not result in, among other things, (a) the accelerated vesting, exercisability,
release, realization or payment of any such Awards and (b) the deemed
satisfaction of any performance criteria related to any such Awards.



1.7   Withholding

The Corporation shall have the right to deduct from all amounts paid in cash any
taxes required by law to be withheld therefrom. In the case of payments of
Awards in the form of Common Stock, the amount of any taxes required to be
withheld with respect to such Common Stock from the Participant may, at the
Committee’s discretion, be paid in cash, by tender by the Employee of the number
of shares of Common Stock whose Fair Market Value equals the amount required to
be withheld or, except for Non-Employee Directors receiving Awards of Common
Stock pursuant to Section 5 herein, use of the Company’s Key Employee
Withholding Tax Loan Program.



1.8   Nontransferability

No Award shall be assignable or transferable except by will or the laws of
descent and distribution, and no right or interest of any Participant shall be
subject to any lien, obligation or liability of the Participant.



1.9   No Right to Employment

No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation. Further, the Corporation expressly reserves
the right at any time to dismiss a Participant free from any liability, or any
claim under the Plan, except as provided herein or in a Stock Option or
Restricted Stock agreement.



1.10   Construction of the Plan

The validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of Ohio.



1.11   Amendment



  (a)   The Board of Directors may amend, suspend or terminate the Plan or any
portion thereof at anytime, provided that no amendment shall be made without
stockholder approval which shall (i) increase (except as provided in
Section 1.5(b) hereof) the total number of shares reserved for grant pursuant to
the Plan, (ii) change the class of Employees eligible to be Participants,
(iii) decrease the minimum option prices stated in Section 2.1 hereof (other
than to change the manner of determining Fair Market Value to conform to any
then applicable provision of the Code or regulations thereunder), or (iv) extend
the maximum period during which Non-Qualified Stock Options or Incentive Stock
Options may be exercised or reduce the restriction period for Restricted Stock
Awards (except as provided in Section 1.6 hereof).



  (b)   With the consent of the Participant adversely affected thereby, the
Committee may amend or modify any outstanding Award in any manner not
inconsistent with the terms of the Plan, including without limitation, to change
the date or dates as of which (i) a Stock Option becomes exercisable, (ii) the
restrictions on shares of Restricted Stock are removed or (iii) a Performance
Award is payable.



  1.12   Authority of Committee

Subject to the provisions of the Plan, the Committee shall have the sole and
complete authority to determine the Employees to receive Awards, and:



  (a)   Stock Options. The number of shares to be covered by each Stock Option
and the conditions and limitations, if any. in addition to those set forth in
Section 2.2 hereof, applicable to the exercise of the Stock Option shall be
determined by the Committee. The Committee shall have the authority to grant
Incentive Stock Options, or to grant Non-Qualified Stock Options, or to grant
both types of Stock Options.

In the case of Incentive Stock Options, the maximum aggregate Fair Market Value
(at the date of grant) of the shares, under this Plan or any other plan of the
Company or a corporation which (at the date of grant) is a parent of the Company
or a Subsidiary, which are exercisable by an Employee for the first time during
any calendar year shall not exceed $100,000 or, if different, the maximum
limitation in effect at the time of grant under Section 422 of the Code, or any
successor provision.



  (b)   Restricted Stock. The number of shares of Restricted Stock to be granted
to each Participant, the duration of the Restricted Period during which and the
conditions under which the Restricted Stock may be forfeited to the Company, and
the terms and conditions of the Award in addition to those contained in
Section 3.1 shall be determined by the Committee. Such determinations shall be
made by the Committee at the time of the grant.



1.13   Effective Dates

The Plan shall be effective on January 2, 1994, and shall expire on the earlier
of (i) a date determined by the Board of Directors, or (ii) the full use of the
shares reserved for grant pursuant to the Plan, provided however, that the Plan
shall be null and void unless approved at the 1994 annual meeting of the
shareholders of the Company.



1.14   Government and Other Regulations

The obligation of the Company with respect to Awards shall be subject to all
applicable laws, rules and regulations and such approvals by any governmental
agencies as may be required, including, without limitation, the effectiveness of
any registration statement required under the Securities Act of 1933, and the
rules and regulations of any securities exchange on which the Common Stock may
be listed. For so long as the Common Stock is registered under the Exchange Act,
the Company shall use its reasonable efforts to comply with any legal
requirements (a) to maintain a registration statement in effect under the
Securities Act of 1933 with respect to all shares of Common Stock that may be
issued to Holders under the Plan, and (b) to file in a timely manner all reports
required to be filed by it under the Exchange Act.



1.15   Non-Exclusivity

Neither the adoption of the Plan by the Board of Directors nor the submission of
the Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board of Directors to adopt such
other incentive arrangements as it may deem desirable including, without
limitation, the granting of stock options and the awarding of stock and cash
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.



1.16   Forfeiture Provision

If the Employee has (i) used for profit or disclosed confidential information or
trade secrets of the Company to unauthorized persons, or (ii) breached any
contract with or violated any legal obligations to the Company, or (iii) failed
to make himself or herself available to consult with, supply information to, or
otherwise cooperate with the Company at reasonable times and upon a reasonable
basis, or (iv) engaged in any other activity which would constitute grounds for
his or her discharge for cause by the Company or a Subsidiary, the Employee will
forfeit all undelivered portions of an Award.

Section 2: STOCK OPTIONS



2.1   Option Price

The Committee shall establish the option price at the time each Stock Option is
granted, which price shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant. The option price shall be subject to
adjustment in accordance with the provisions of Section 1.5(b) hereof.



2.2   Exercise of Options



  (a)   Except as stated in Section 2.2(c), each Stock Option by its terms shall
require the Participant to remain in the continuous employ, or service to the
Board of Directors if the individual is a Non-Employee Director and awarded
Stock Options under Section 5 herein, of the Corporation for at least two years
from the date of grant of the Stock Option before any part of the Stock Option
shall be exercisable. Non-Qualified Stock Options and Incentive Stock Options
may not be exercisable later than ten years after their date of grant.



  (b)   Stock Options shall become exercisable in installments with twenty-five
percent (25%) becoming exercisable upon the second anniversary of the date of
grant of the Stock Option and additional increments of twenty-five percent (25%)
of the Stock Option shall become exercisable on each anniversary thereafter
until the entire Stock Option is exercisable.



  (c)   In the event a Participant ceases to be an Employee or a Non-Employee
Director as a result of his death, all time periods related to the exercise of
any outstanding Stock Options shall be accelerated and the Stock Options shall
become exercisable immediately following the Participant’s death and extending
for the remaining normal exercise period. In the event a Participant ceases to
be an Employee or a Non-Employee Director upon the occurrence of his Retirement
Date, Disability Date, or otherwise with the consent of the Committee, his Stock
Options shall be exercisable as described in 2.2(b) above as if the individual
had remained as an Employee or Non-Employee Director. The Committee may at any
time and with regard to all Participants or any individual Participant
accelerate time periods related to the exercise of any outstanding Stock
Options, and the Stock Option shall become exercisable immediately thereafter
and extending for the remaining normal exercise period. In all other
circumstances when a Participant ceases to be an Employee or a Non-Employee
Director, his rights under all Stock Options shall terminate immediately.



  (d)   Each Stock Option shall be confirmed by a Stock Option agreement
executed by the Company and by the Participant which agreement shall designate
the Stock Options granted as Incentive Stock Options or Non-Qualified Stock
Options. The option price of each share as to which an Option is exercised shall
be paid in full five (5) days from the date of such exercise, but in no event
shall the shares issued pursuant to said option exercise be delivered to the
Participant until said payment has been received by the Company. Such payment
shall be made in cash, by tender of shares of Common Stock owned by the
Participant valued at Fair Market Value as of the date of exercise, subject to
such limitations on the tender of Common Stock as the Committee may impose,
pursuant to the provisions of the Company’s Key Employee Stock Option Loan
Program, if applicable, (or any other loan program or arrangement which may be
established by the Company under this Plan, or otherwise) or by a combination of
the foregoing.



2.3   Maximum Number of Shares

The maximum number of shares that may be granted to any Participant under all
Stock Option Awards under this Plan during any one year shall not exceed 100,000
shares.

Section 3: RESTRICTED STOCK GRANTS



3.1   The terms and conditions regarding Restricted Stock grants are as follows:



  (a)   Shares of Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as herein provided, during the
Restricted Period. Certificates issued in respect of shares of Restricted Stock
shall be registered in the name of the Participant and deposited by him,
together with a stock power endorsed in blank, with the Company. At the
expiration of the Restricted Period, the Company shall deliver such certificates
to the Participant or his legal representative, except that the Participant may
defer receipt of his Restricted Stock under terms established by the Committee
by extending the Restricted Period.



  (b)   Except as provided in subsection (a) hereof, the Participant shall have
all the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote during the Restricted Period.



  (c)   In the event a Participant ceases to be an Employee or a Non-Employee
Director during the Restricted Period as a result of his death, the restrictions
imposed hereunder shall immediately lapse with respect to such shares of
Restricted Stock. In the event a Participant ceases to be an Employee or a
Non-Employee Director during the Restricted period and upon the occurrence of
his Retirement Date, Disability Date, or with the consent of the Committee, the
restrictions imposed hereunder shall continue as if the individual had remained
as an Employee or Non-Employee Director. The Committee may at any time and with
regard to all Participants or any individual Participant lapse any restrictions
imposed hereunder with respect to shares of Restricted Stock. In all other
circumstances in which a Participant ceases to be an Employee or Non-Employee
Director, all shares of Restricted Stock shall thereupon be forfeited to the
Company and the certificate or certificates representing such Restricted Stock
shall be immediately canceled.



  (d)   Each grant shall be confirmed by a Restricted Stock agreement executed
by the Company and by the Participant.

Section 4: PERFORMANCE AWARD



  (a)   The Committee shall determine which Participants are eligible to receive
Performance Awards. Performance Awards will be based on a positive EVA for the
Company. At the end of each Performance Cycle, EVA shall be determined. In the
event EVA for the Company is large enough to enable all Participants to achieve
50% of the maximum EVA award possible under the Cincinnati Milacron Short-Term
Incentive Plan, then the Participant shall receive a performance award of 25% of
his base income.



  (b)   At the Participant’s election the Performance Award may be in cash or
Common Stock.

In the event the Participant elects to receive the payment in Common Stock, the
Participant will receive, via deferral account with the Company, an amount equal
to the Share Value of the number of shares equal to the Award. The shares shall
be deferred until the earlier of the Participant’s Retirement Date or the
Participant’s termination from the Company. In the event the Participant elects
to receive the payment in Common Stock the Participant will also receive an
additional and equal number of shares of Restricted Stock.

Payment will be made as soon as possible after the Company receives and the
Committee approves the report of the Company’s independent auditors.



  (c)   In the event that a potential recipient of a Performance Award ceases to
be an Employee upon the occurrence of his death, Retirement Date or Disability
Date prior to the end of the Performance Cycle, then the Performance Award under
Section 4(a) above shall be payable to the Participant or such Participant’s
heirs or legal representatives at the end of the applicable Performance Cycle.
In all other circumstances in which a Participant ceases to be an Employee,
Performance Awards shall terminate and no amounts shall be payable at any time.



  (d)   Recipients of Performance Awards may elect to defer a portion or all of
a Performance Award payment provided that the Participant’s election to defer is
made prior to the first day of the Performance Cycle (April 1 for the
Performance Cycle commencing in 1994). Amounts so deferred shall have interest
credited to the Participant’s account at rates determined by the Committee from
time to time. Such election shall be irrevocable and shall specify the date as
of which deferred amounts are to be paid.

Section 5: NON-EMPLOYEE DIRECTORS



  (a)   Each individual who first is elected a Non-Employee Director after the
effective date of the Plan, but before the expiration of the Plan, shall be
granted automatically upon election an Award of 500 shares of Restricted Stock.
Each individual then serving as a Non-Employee Director shall receive a
Non-Qualified Stock Option of 1,000 shares at or about the effective date of the
Plan and at the beginning of each of the Company’s fiscal years thereafter so
long as the Plan is in effect. This formula may not be amended more than once
within any six month period other than to comport with changes in the Code.



      (b)Notwithstanding anything contained in Section 5(a) to the contrary,
effective as of July 29, 2004, Non-Employee Directors shall no longer be
entitled to receive any Award under this Plan.

Section 6: 2007 ACQUISITION TRANSACTION



  (a)   Notwithstanding any other provision of the Plan to the contrary, with
respect to any awards granted under the Plan which have not previously become
vested as of October 1, 2007, the Plan and such awards are hereby amended,
subject to the satisfaction of any participant consent requirements, to provide
that the acquisition of a majority of the 6.0% Series B Convertible Preferred
Stock of the Company by Ohio Plastics, LLC that may occur after October 1, 2007
and the transactions consummated in connection therewith (the “2007 Acquisition
Transaction”) shall not constitute a “Change of Control” under the Plan and,
accordingly, the occurrence of the 2007 Acquisition Transaction shall not result
in any circumstances, events or changes being triggered solely as a result of
the 2007 Acquisition Transaction including, without limitation, any of the
following: (a) the accelerated vesting, exercisability, release, realization or
payment of any such awards and (b) the deemed satisfaction of any performance
criteria related to such awards.



  (b)   With respect to awards granted under the Plan after February 22, 2007,
the 2007 Acquisition Transaction shall not constitute a “Change of Control”
under the Plan and, accordingly, the occurrence of the 2007 Acquisition
Transaction shall not result in any circumstances, events or changes being
triggered solely as a result of the 2007 Acquisition Transaction including,
without limitation, any of the following: (a) the accelerated vesting,
exercisability, release, realization or payment of any such awards and (b) the
deemed satisfaction of any performance criteria related to any such awards.





